WATSON, Chief Judge.
The defendant in each case has moved that the trial in that case be held jointly with the trial in the other case. In each case the plaintiff has filed an answer to the motion.
After carefully studying the pleadings and the terms of the insurance policy in each case, I have reached the conclusion that as the trials are to be jury trials and the provisions as to permanent and total disability are not the same in each policy, the motions for a joint trial of the cases should be denied, and, therefore, said motions are hereby denied.